     6:16-cv-00069-JHP Document 176 Filed in ED/OK on 11/20/19 Page 1 of 2




PATRICK KEANEY                                                                         TELEPHONE
U.S. COURT CLERK                                                                      (918) 684-7920


                                United States District Court
                                   Eastern District of Oklahoma
                                           P.O. Box 607
                                   Muskogee, Oklahoma 74402

                                        November 20, 2019




Clerk, U.S. Court of Appeals
For the Tenth Circuit

RECORD ON APPEAL

District Court Case:   6:16-cv-069-JHP

Circuit Appeal No. 19-7045

       The Record on Appeal is being transmitted via e-mail this date. The following sets out
the contents of each volume.

       Volume 1:       Pleadings 1, 2, 3, 4, 17, 18, 23, 24, 29, 35, 36, 37, 38, 42, 43, 44, 49, 53,
                       63, 64, 66, 69, 71, 72, 73, 74 and 77;

       Volumes 2 through Volume 28: Pleadings 78, 79, 80, 81, 82, 83, 84 and 85, with
                     attachments;

       Volume 29:      Pleadings 86, 96, 98, 99, 105, 106, 107, 109, 111, 114, 116, 117, 118, 119
                       and 120;

       Volume 30:      Pleadings 123 and 124;

       Volume 31:      Pleadings 125, 132, 134, 135, 136, 137, 138, 140, 141, 142, 143, 146, 147,
                       148, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 164, 165, 166,
                       167, 170, 171, 173, 174 and 175;
    6:16-cv-00069-JHP Document 176 Filed in ED/OK on 11/20/19 Page 2 of 2




         Volumes 32 through Volume 39: Restricted State Court Records-Pleading 113, with
                      attachments;

         Volumes 40 through Volume 43: Restricted State Court Transcripts–Pleading 149, with
                      attachments


         Thank you very much.

                                                   Sincerely,

                                                   PATRICK KEANEY, Clerk

                                                   /s/ J. Brown
                                                   Deputy Clerk

PK/jcb
Enc.
